UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 19, 2013 MidSouth Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 1-11826 72-1020809 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code337-237-8343 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On September 19, 2013, MidSouth Bancorp, Inc. (the “Company”) provided notice to the NYSE MKT that the Company intends to voluntarily transfer the listing of its common stock, $0.10 par value (the “Common Stock”), from the NYSE MKT to the New York Stock Exchange (“NYSE”). The Common Stock has been approved for listing on the NYSE, and the Company expects that the Common Stock will begin trading on the NYSE on September 23, 2013. The Common Stock will continue to trade under the ticker symbol “MSL.” Until the transfer of the listing to the NYSE is completed, the Common Stock will continue to be traded on the NYSE MKT. A copy of the press release issued by the Company in connection with the transfer of its listing is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits Press release dated September 19, 2013. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDSOUTH BANCORP, INC. (Registrant) Date: September 19, 2013 By: /s/ James R. McLemore James R. McLemore Senior Executive Vice President and Chief Financial Officer
